DETAILED ACTION
1.	In view of the Appeal Brief filed on 7/12/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANGELA Y ORTIZ/               Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The indicated rejections of Claims 1-8 and 11-23 from the action on filed on 2/16/2022 are withdrawn and rejections based on the same but newly interpreted references follow.  Prosecution is reopened to clarify the position of the examiner.
3.	Claims 1-8 and 11-23 are currently pending.
4.	Claims 9-10 are canceled.
5.	The 112(d) rejections to Claims 12 and 14 are withdrawn. Additionally, the 112(d) rejection Claim 2 or Claim 6 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 2 or 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  After the amendments filed on 1/18/2022 to Claim 6, Claim 2 and 6 are now identical and does not further limit the independent Claim 1.
7.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 4-7, 11-12, 14-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180257682 A1) in view of Rupprecht (EP 3543082 A1).
12.	Regarding Claim 1, Brooks teaches a system comprising: a controller comprising one or more processors configured to generate alertness requests to an operator of a vehicle system during a trip (Brooks (US 20180257682 A1): [0022] "The alertness detection system 214 [controller] monitors how alert one or more operators of the vehicle system are, and optionally provides prompts to the operators requiring responses [generate alertness requests] from the operators to allow the vehicle system to continue moving [during a trip]." The vehicle control system 201 and controller 202 are depicted in Figure 2 as the controller 202, propulsion system 204, braking system 206, communication unit 208, energy management system 210, sensing device 212, and alert detection system 214.),
The alertness requests being generated according to a determined routine, the controller further configured to receive reactive inputs from the operator that are responsive to the alertness requests (Brooks (US 20180257682 A1): [0022] and [0068] "In an alternative embodiment, the alertness detection system 214 [controller] can comprise an alerter which may require input from the operator [reactive inputs] at predetermined times [determined routine] or to measure [receive] reaction times to indicate an operator's awareness." Also, "Similarly, the alertness detection system 214 can increase cognitive action through requested cognitive inputs [alertness requests] such as solving simple problems to prevent sleepiness, drowsiness and fatigue prior to stopping the vehicle.");
The permissible route segment having a route characteristic of one or both of at least one of: a reduced likelihood of operator-required events occurring or a predicted workload for the operator that is less than a defined workload baseline, or a predicted workload for the operator that is greater than a defined workload threshold (Brooks (US 20180257682 A1): [0025] "The vehicle control system 201 [controller] examines one or more upcoming segments of the trip to determine where the vehicle control system 201 can switch from automatic control (according to the trip plan or another automated system) to manual control. Because operators may become less alert and/or have skills diminish during prolonged automated control, the vehicle control system 201 determines where to switch from automatic control to manual control in order to ensure that the operator is alert, remains alert, and/or maintains or improves the skill of the operator." Note that a skilled practitioner would recognize that in automatic control, there is a decreased likelihood of operator required events.). 
Brooks (US 20180257682 A1) fails to teach the controller is further configured to receive a suspension request and, responsive to receiving the suspension request, determine whether the trip includes a permissible route segment for suspending the determined routine.
However, in the same field of endeavor, Rupprecht teaches the controller is further configured to receive a suspension request and, responsive to receiving the suspension request, determine whether the trip includes a permissible route segment for suspending the determined routine, the permissible route segment having a route characteristic of one or both of at least one of: a reduced likelihood of operator-required events occurring or a predicted workload for the operator that is less than a defined workload baseline, or a predicted workload for the operator that is greater than a defined workload threshold (Rupprecht: [0012], [0018], and [0046] "The method enables requests to be issued, particularly in route sections [permissible route segments (for alerts)] lying ahead in which no dangerous situations or only standardized or standardized driving situations are to be expected. It is precisely in these sections of the route that the driver tends to be inattentive and / or to leave the driver's seat."  Also, "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 15 km / h or more) of the motor vehicle... In this way it can be prevented [suspension of determined routine], for example, that a driver in a traffic jam, in which excessive driver attention is not necessary [reduced likelihood of operator required events], receives prompts or too many prompts to confirm attention."  Also, “In order not to issue unnecessary requests, for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h [permissible route segment to suspend determined routine, permissible routine is reduced likelihood of operator required events occurring]." Note that a skilled practitioner would recognize that the controller can receive a suspension request because a controller can stop the alert requests for the operator.  If the alert requests are stopped, a suspension request is therefore performed since the alert requests are stopped.  Also, the permissible route segment is identified based on route conditions, such as speed.  The speed of the vehicle can be used to determine if it is necessary to issue alert request for the operator, and if it is not necessary, the requests are suspended by the controller for the permissible route. The speed of the vehicle being less than a threshold is equivalent to a reduced likelihood of operator required events because at a reduced speed there is more time to react to a situation compared to a speed above the threshold. Also, as explained in [0018], excessive attention [operator required event] is not necessary at low speeds, and therefore there is a reduced likelihood of events occurring.).
Brooks (US 20180257682 A1) and Rupprecht are considered to be analogous to the claim invention because they are in the same field of vehicle control and operator monitoring.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht to make sure the operator of a vehicle is alert because combining multiple ways for keeping the operator alert provides the benefit of an aware operator in important situations, which can improve safety of the operator, vehicle, and surroundings.  Additionally, there is an added benefit of maintaining operator attention without excessive alerts.
13.	Regarding Claim 2, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1, and further, Rupprecht teaches the controller is further configured to one or both of: suspend the determined routine for the permissible route segment or announce a suspension of the determined routine for the permissible route segment (Rupprecht: [0018] and [0046] "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 15 km / h or more) of the motor vehicle... In this way it can be prevented [suspension of determined routine], for example, that a driver in a traffic jam [for permissible route segment], in which excessive driver attention is not necessary, receives prompts or too many prompts to confirm attention."  Also,  “In order not to issue unnecessary requests [suspend determined routine], for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h."  Note a skilled practitioner would recognize that the alertness requests are suspended when the speed of the vehicle is below a threshold because there is a reduced likelihood of operator required events.).
14.	Regarding Claim 4, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1, and further, Brooks (US 20180257682 A1) teaches determining that the trip includes the permissible route segment includes determining that the trip includes a plurality of permissible route segments, the controller is configured to select one of the plurality of permissible route segments or receive an input for selecting one of the plurality of permissible route segments (Brooks (US 20180257682 A1): [0017] and [0025] "In one embodiment, one or more processors are configured to determine one or more [plurality] permissible regions [route segment] of a trip where the vehicle system is permitted for automatic control." Also, "The vehicle control system 201 [controller] examines the upcoming segment(s) [route segments] of the routes and trip plan to determine [select] which permissible regions or parts [plurality of route permissible route segments] of the trip that the control of the vehicle system 100 can switch from automated control to manual control without consuming additional amounts of fuel, without generating additional amounts of emissions, without posing safety risks, etc., relative to remaining in automated control per the trip plan." Note that a skilled practitioner would recognize that processor selects one or more of the route segments.).
15.	Regarding Claim 5, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1, and further, Rupprecht teaches the controller is further configured to reinstate the determined routine in response to at least one of determining that a designated time period has elapsed (Rupprecht: [0011] and [0018] "Alternatively or additionally, the request is carried out if (e.g. B. by a navigation device and / or vehicle sensors) it is detected that a preceding (z. B. programmed in the navigation device or detected by the vehicle sensors) route section is essentially free of at least one predetermined change in road conditions and / or a predetermined change in driving conditions."  Also, "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 160 B. 15 km / h or more [reinstate routine]) of the motor vehicle."),
Determining that a designated event has occurred, receiving a designated input from the operator, determining that the permissible route segment has been completed or is near completion (Rupprecht: [0045] “The navigation device can also be used to determine whether this route section is essentially free of at least one predetermined change in road conditions and / or a predetermined change in driving conditions [designated event completed]."),
Receiving a signal from an off-board system, determining that another vehicle is approaching, determining that proximate weather conditions have changed, determining that traffic proximate to the permissible route segment has changed, or determining that the vehicle system is traveling along the permissible route segment during a local time period associated with traffic (Rupprecht: [0021] "In one embodiment, the at least one road condition change has an intersection, a fork in the road, a speed limit change, a construction site, a freeway entrance, a freeway exit, a lane narrowing, a lane widening and / or a gradient. Alternatively or additionally, the at least one change in driving conditions has a traffic jam, a 182 change in traffic flow [traffic proximate to permissible route segment has change], a change in traffic density and / or a traffic accident.").
16.	Regarding Claim 6, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1, and further, Rupprecht teaches the controller is further configured to one or both of suspend the determined routine for the permissible route segment or announce the suspension of the determined routine for the permissible route segment (Rupprecht: [0018] and [0046] "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 15 km / h or more) of the motor vehicle... In this way it can be prevented [suspension of determined routine], for example, that a driver in a traffic jam [for permissible route segment], in which excessive driver attention is not necessary, receives prompts or too many prompts to confirm attention."  Also,  “In order not to issue unnecessary requests [suspend determined routine], for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h."  Note a skilled practitioner would recognize that the alertness requests are suspended when the speed of the vehicle is below a threshold because there is a reduced likelihood of operator required events.).
17.	Regarding Claim 7, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1, and further, Rupprecht teaches the controller is configured to determine whether the trip includes the permissible route segment for suspending the determined routine based on task-specific data for a single member crew (Rupprecht: [0011] and [0021] "Alternatively or additionally, the request is carried out if (e.g. B. by a navigation device and / or vehicle sensors) [determined routine] it is detected that a preceding (z. B. programmed in the navigation device or detected by the vehicle sensors) route section is essentially free of at least one predetermined change in road conditions and / or a predetermined change in driving conditions." Also, "In particular, if no intersections, no construction sites, no traffic jams, etc. [permissible route segments] are to be expected, the driver of the motor vehicle [single member crew] may tend to reduce his attention and / or to leave the driver's seat. This incorrect behavior by the driver can be countered in particular with the present method." Note that a skilled practitioner would recognize that the embodiment determines when alerts are necessary. In opposition, if it determined that alerts are not necessary, they are stopped [suspended].).
18.	Regarding Claim 11, Brooks (US 20180257682 A1) teaches a method comprising: generating alertness requests to an operator of a vehicle system during a trip according to a determined routine (Brooks (US 20180257682 A1): [0022] "The alertness detection system 214 [controller] monitors how alert one or more operators of the vehicle system are, and optionally provides prompts to the operators requiring responses [generate alertness requests] from the operators to allow the vehicle system to continue moving [trip]."  The vehicle control system 201 and controller 202 are depicted in Figure 2 as the controller 202, propulsion system 204, braking system 206, communication unit 208, energy management system 210, sensing device 212, and alert detection system 214.);
Receiving reactive inputs from the operator that are responsive to the alertness requests (Brooks (US 20180257682 A1): [0022] "In an alternative embodiment, the alertness detection system 214 [controller] can comprise an alerter which may require input from the operator [reactive inputs] at predetermined times or to measure [receive] reaction times to indicate an operator's awareness. Alternatively, the operator may be monitored remotely, such as with a video camera, by a supervisor.");
Brooks (US 20180257682 A1) fails to teach responsive to receiving a suspension request, determining whether the trip includes a permissible route segment for suspending the determined routine, the permissible route segment having a route characteristic of at least one of: a reduced likelihood of operator-required events occurring, a predicted workload for the operator that is less than a defined workload baseline, or a predicted workload for the operator that is greater than a defined workload threshold (Rupprecht: [0012], [0018], and [0046] "The method enables requests to be issued, particularly in route sections [permissible route segments (for alerts)] lying ahead in which no dangerous situations or only standardized or standardized driving situations are to be expected. It is precisely in these sections of the route that the driver tends to be inattentive and / or to leave the driver's seat."  Also, "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 15 km / h or more) of the motor vehicle... In this way it can be prevented [suspension of determined routine], for example, that a driver in a traffic jam, in which excessive driver attention is not necessary [reduced likelihood of operator required events], receives prompts or too many prompts to confirm attention."  Also, “In order not to issue unnecessary requests, for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h [permissible route segment to suspend determined routine, permissible routine is reduced likelihood of operator required events occurring]." Note that a skilled practitioner would recognize that the controller can receive a suspension request because a controller can stop the alert requests for the operator.  If the alert requests are stopped, a suspension request is therefore performed since the alert requests are stopped.  Also, the permissible route segment is identified based on route conditions, such as speed.  The speed of the vehicle can be used to determine if it is necessary to issue alert request for the operator, and if it is not necessary, the requests are suspended by the controller for the permissible route. The speed of the vehicle being less than a threshold is equivalent to a reduced likelihood of operator required events because at a reduced speed there is more time to react to a situation compared to a speed above the threshold. Also, as explained in [0018], excessive attention [operator required event] is not necessary at low speeds, and therefore there is a reduced likelihood of events occurring.).
Brooks (US 20180257682 A1) and Rupprecht are considered to be analogous to the claim invention because they are in the same field of vehicle control and operator monitoring.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht to make sure the operator of a vehicle is alert because combining multiple ways for keeping the operator alert provides the benefit of an aware operator in important situations, which can improve safety of the operator, vehicle, and surroundings.  Additionally, there is an added benefit of maintaining operator attention without excessive alerts.
19.	Regarding Claim 12, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 11, and further, Rupprecht teaches the method further comprises one of: suspending the determined routine for the permissible route segment; or announcing a suspension of the determined routine for the permissible route segment (Rupprecht: [0018] and [0046] "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 15 km / h or more) of the motor vehicle... In this way it can be prevented [suspension of determined routine], for example, that a driver in a traffic jam [for permissible route segment], in which excessive driver attention is not necessary, receives prompts or too many prompts to confirm attention."  Also,  “In order not to issue unnecessary requests [suspend determined routine], for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h."  Note a skilled practitioner would recognize that the alertness requests are suspended when the speed of the vehicle is below a threshold because there is a reduced likelihood of operator required events.).
20.	Regarding Claim 14, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 11, and further, Rupprecht teaches the method further comprises, one or both of: suspending the determined routine for the permissible route segment or announcing the suspension of the determined routine for the permissible route segment (Rupprecht: [0018] and [0046] "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 15 km / h or more) of the motor vehicle... In this way it can be prevented [suspension of determined routine], for example, that a driver in a traffic jam [for permissible route segment], in which excessive driver attention is not necessary, receives prompts or too many prompts to confirm attention."  Also,  “In order not to issue unnecessary requests [suspend determined routine], for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h."  Note a skilled practitioner would recognize that the alertness requests are suspended when the speed of the vehicle is below a threshold because there is a reduced likelihood of operator required events.).
21.	Regarding Claim 15, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 11, and further, Rupprecht teaches determining whether the trip includes the permissible route segment for suspending the determined routine based on task-specific data for a single member crew (Rupprecht: [0011] and [0021] "Alternatively or additionally, the request is carried out if (e.g. B. by a navigation device and / or vehicle sensors) [determined routine] it is detected that a preceding (z. B. programmed in the navigation device or detected by the vehicle sensors) route section is essentially free of at least one predetermined change in road conditions and / or a predetermined change in driving conditions." Also, "In particular, if no intersections, no construction sites, no traffic jams, etc. [permissible route segments] are to be expected, the driver of the motor vehicle [single member crew] may tend to reduce his attention and / or to leave the driver's seat. This incorrect behavior by the driver can be countered in particular with the present method." Note that a skilled practitioner would recognize that the embodiment determines when alerts are necessary. In opposition, if it determined that alerts are not necessary, they are stopped [suspended].).
22.	Regarding Claim 22, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1, and further, Rupprecht teaches the controller is further configured to receive the suspension request from at least one of the operator, an onboard controller, or a remote station (Rupprecht: [0046] and [0067] “In order not to issue unnecessary requests, for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h."  Also, “"In the driver's cab 10 or elsewhere in the motor vehicle, a controller 26 can additionally be provided [onboard controller], which can execute the method as disclosed herein.  For this purpose, the control is in particular in communication with the input devices 22, 24 and the device for outputting the request.").
23.	Claims 3, 8, 13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180257682 A1), in view of Rupprecht (EP 3543082 A1), and in further view of Brooks (US
20180186379 A1).
24.	Regarding Claim 3, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1.
Brooks (US 20180257682 A1) and Rupprecht fails to teach the controller that is further configured to detect an attentive quality of the operator that indicates alertness of the operator while operating the vehicle system, responsive to detecting the attentive quality, the determined routine delays generating a subsequent alertness request, the attentive quality includes at least one of a direct action taken by the operator for controlling the vehicle system or a physiological feature of the operator indicating alertness.
However, in the same field of endeavor, Brooks (US 20180186379 A1) teaches the controller that is further configured to detect an attentive quality of the operator that indicates alertness of the operator while operating the vehicle system (Brooks (US 20180186379 A1): [0023] "At 210, alertness of the operator is determined. The monitoring system 102 can determine an alertness score (or rating, value, or the like) [attentive quality] that indicates how alert [alertness] the operator is."), 
Responsive to detecting the attentive quality, the determined routine delays generating a subsequent alertness request (Brooks (US 20180186379 A1): [0024] "For example, operators that respond within a designated period of time to more input requests [alertness request] may have a greater alertness score [attentive quality] than operators responding to fewer input requests within the designated period of time."),
The attentive quality includes at least one of a direct action taken by the operator for controlling the vehicle system or a physiological feature of the operator indicating alertness (Brooks (US 20180186379 A1): [0016] "The monitoring system 102 examines the information obtained or sensed by the sensors 110 to extract various physical and psychophysiological features (pulse rate, respiration rate, heart rate variability, peak-to-peak amplitudes, power in harmonics, deep learning, etc.). This information [physiological feature] is used by the monitoring system 102 to estimate fatigue and drowsiness of the operator, which is represented by an alertness score [attentive quality] generated by the monitoring system 102.").
Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) are considered to be analogous to the claim invention because they are in the same field of vehicle control and monitoring the operator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht and Brooks (US 20180186379 A1) to determine if the operator is attentive because combining multiple ways to alert an operator provides the benefit of quality attention, which can improve safety of the operator, vehicle, and surroundings.
25.	Regarding Claim 8, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1.
Brooks (US 20180257682 A1) and Rupprecht fails to teach the controller that is further configured to modify at least one of tractive efforts or braking efforts of the vehicle system to adjust a time at which the vehicle system will arrive at the permissible route segment.
However, in the same field of endeavor, Brooks (US 20180186379 A1) teaches the controller that is further configured to modify at least one of tractive efforts or braking efforts of the vehicle system to adjust a time at which the vehicle system will arrive at the permissible route segment (Brooks (US 20180186379 A1): [0015] "If the input device 112 is not actuated in response to the alert or prompt, then the alerter system 100 may automatically implement one or more responsive actions, such as slowing or stopping movement [braking effort] of the vehicle, turning off the powered system controlled by the operator, or the like." Note that a skilled practitioner would recognize that if tractive/braking is increased/decreased, then the time which the vehicle will arrive is adjusted.).
Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) are considered to be analogous to the claim invention because they are in the same field of vehicle control and monitoring the operator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht and Brooks (US 20180186379 A1) to monitor the operator because combining multiple ways provides the benefit of an aware operator in important situations, which can improve safety of the operator, vehicle, and surroundings.
26.	Regarding Claim 13, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 11.
Brooks (US 20180257682 A1) and Rupprecht fails to teach detecting an attentive quality of the operator that indicates alertness of the operator while operating the vehicle system, wherein, responsive to detecting the attentive quality, the determined routine delays generating a subsequent alertness request.
However, in the same field of endeavor, Brooks (US 20180186379 A1) teaches the method that further comprises detecting an attentive quality of the operator that indicates alertness of the operator while operating the vehicle system, wherein, responsive to detecting the attentive quality, the determined routine delays generating a subsequent alertness request (Brooks: (US 20180186379 A1) [0013] "For example, if the operator is more alert or the alertness of the operator increases [attentive quality that indicates alertness], then the temporal (e.g., time) delay or time interval between successive prompts provided by the alerter system for operator interaction or input may increase [delay alertness request].").
Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) are considered to be analogous to the claim invention because they are in the same field of vehicle control and monitoring the operator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht and Brooks (US 20180186379 A1) to determine if the operator is attentive because combining multiple ways to alert an operator provides the benefit of quality attention, which can improve safety of the operator, vehicle, and surroundings.
27.	Regarding Claim 16, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 11.
Brooks (US 20180257682 A1) and Rupprecht fails modifying at least one of tractive efforts or braking efforts of the vehicle system to adjust a time at which the vehicle system will arrive at the permissible route segment (Brooks (US 20180186379 A1): [0015] "If the input device 112 is not actuated in response to the alert or prompt, then the alerter system 100 may automatically implement one or more responsive actions, such as slowing or stopping movement [braking effort] of the vehicle, turning off the powered system controlled by the operator, or the like." Note that a skilled practitioner would recognize that if tractive/braking is increased/decreased, then the time which the vehicle will arrive is adjusted.).
Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) are considered to be analogous to the claim invention because they are in the same field of vehicle control and monitoring the operator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht and Brooks (US 20180186379 A1) to monitor the operator because combining multiple ways provides the benefit of an aware operator in important situations, which can improve safety of the operator, vehicle, and surroundings.
28.	Regarding Claim 17, Brooks (US 20180257682 A1) teaches a vehicle control system comprising: an alertness monitoring system configured to generate alertness requests to an operator of a vehicle system and receive reactive inputs from the operator that are responsive to the alertness requests (Brooks (US 20180257682 A1): [0022] "In an alternative embodiment, the alertness detection system 214 can comprise an alerter which may require input from the operator [reactive inputs] at predetermined times or to measure [receive] reaction times to indicate an operator's awareness. Alternatively, the operator may be monitored remotely, such as with a video camera, by a supervisor."),
Brooks (US 20180257682 A1) fails to teach the alertness monitoring system further configured to detect an attentive quality of the operator that indicates alertness of the operator while operating
the vehicle system, a controller configured to communicate the alertness requests to the alertness monitoring system according to a determined routine, wherein, responsive to receiving the reactive inputs or detecting the attentive quality, the determined routine delays generating a subsequent alertness request; the controller further configured to receive a suspension request for suspending the determined routine and, responsive to receiving the suspension request, the controller is further configured to determine whether the trip includes a permissible route segment for suspending the determined routine.
However, in the same field of endeavor, Rupprecht teaches the controller further configured to receive a suspension request for suspending the determined routine and, responsive to receiving the suspension request, the controller is further configured to determine whether the trip includes a permissible route segment for suspending the determined routine (Rupprecht: [0012], [0018], and [0046] "The method enables requests to be issued, particularly in route sections [permissible route segments (for alerts)] lying ahead in which no dangerous situations or only standardized or standardized driving situations are to be expected. It is precisely in these sections of the route that the driver tends to be inattentive and / or to leave the driver's seat."  Also, "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 15 km / h or more) of the motor vehicle... In this way it can be prevented [suspension of determined routine], for example, that a driver in a traffic jam, in which excessive driver attention is not necessary [reduced likelihood of operator required events], receives prompts or too many prompts to confirm attention."  Also, “In order not to issue unnecessary requests, for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h [permissible route segment to suspend determined routine, permissible routine is reduced likelihood of operator required events occurring]." Note that a skilled practitioner would recognize that the controller can receive a suspension request because a controller can stop the alert requests for the operator.  If the alert requests are stopped, a suspension request is therefore performed since the alert requests are stopped.  Also, the permissible route segment is identified based on route conditions, such as speed.  The speed of the vehicle can be used to determine if it is necessary to issue alert request for the operator, and if it is not necessary, the requests are suspended by the controller for the permissible route. The speed of the vehicle being less than a threshold is equivalent to a reduced likelihood of operator required events because at a reduced speed there is more time to react to a situation compared to a speed above the threshold. Also, as explained in [0018], excessive attention is not necessary at low speeds, and therefore there is a reduced likelihood of events occurring [permissible route segment for suspending determined routine].).
Brooks (US 20180257682 A1) and Rupprecht are considered to be analogous to the claim invention because they are in the same field of vehicle control and operator monitoring.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht to make sure the operator of a vehicle is alert because combining multiple ways for keeping the operator alert provides the benefit of an aware operator in important situations, which can improve safety of the operator, vehicle, and surroundings.  Additionally, there is an added benefit of maintaining operator attention without excessive alerts.
Brooks (US 20180257682 A1) and Rupprecht fail to teach the alertness monitoring system further configured to detect an attentive quality of the operator that indicates alertness of the operator while operating the vehicle system, a controller configured to communicate the alertness requests to the alertness monitoring system according to a determined routine, wherein, responsive to receiving the reactive inputs or detecting the attentive quality, the determined routine delays generating a subsequent alertness request.
However, in the same field of endeavor, Brooks (US 20180186379 A1) teaches the alertness monitoring system further configured to detect an attentive quality of the operator that indicates alertness of the operator while operating the vehicle system (Brooks (US 20180186379 A1): [0023] "At 210, alertness of the operator is determined. The monitoring system 102 [alertness monitoring system] can determine an alertness score (or rating, value, or the like) [attentive quality] that indicates how alert the operator is."),
A controller configured to communicate the alertness requests to the alertness monitoring system according to a determined routine, wherein, responsive to receiving the reactive inputs or detecting the attentive quality, the determined routine delays generating a subsequent alertness request (Brooks (US 20180186379 A1): [0013] "For example, if the operator is more alert or the alertness of the operator increases [attentive quality that indicates alertness], then the temporal (e.g., time) delay or time interval [determined routine] between successive prompts provided [communicate] by the alerter system [alertness monitoring system] for operator interaction or input may increase [delay alertness request].").
Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) are considered to be analogous to the claim invention because they are in the same field of vehicle control and monitoring the operator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht and Brooks (US 20180186379 A1) to determine if the operator is attentive because combining multiple ways to alert an operator provides the benefit of quality attention, which can improve safety of the operator, vehicle, and surroundings.
29.	Regarding Claim 18, Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) remains as applied above in Claim 17, and further, Rupprecht teaches the controller is configured to determine whether the trip includes the permissible route segment for suspending the determined routine based on task-specific data for a single member crew (Rupprecht: [0011] and [0021] "Alternatively or additionally, the request is carried out if (e.g. B. by a navigation device and / or vehicle sensors) [determined routine] it is detected that a preceding (z. B. programmed in the navigation device or detected by the vehicle sensors) route section is essentially free of at least one predetermined change in road conditions and / or a predetermined change in driving conditions." Also, "In particular, if no intersections, no construction sites, no traffic jams, etc. [permissible route segments] are to be expected, the driver of the motor vehicle [single member crew] may tend to reduce his attention and / or to leave the driver's seat. This incorrect behavior by the driver can be countered in particular with the present method." Note that a skilled practitioner would recognize that the embodiment determines when alerts are necessary. In opposition, if it determined that alerts are not necessary, they are stopped [suspended].).
30.	Regarding Claim 19, Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) remains as applied above in Claim 17, and further, Rupprecht teaches the controller is further configured to one or both of: suspend the determined routine for the permissible route segment or announce a suspension of the determined routine for the permissible route segment (Rupprecht: [0046] “In order not to issue unnecessary requests [suspend determined routine], for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h."  Note a skilled practitioner would recognize that if the vehicle is below the predetermined speed, the determined route is suspended.).
31.	Regarding Claim 20, Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) remains as applied above in Claim 17, and further, Rupprecht teaches the suspension request is submitted by the operator, an onboard controller, or by a remote station (Rupprecht: [0046] and [0067] “In order not to issue unnecessary requests, for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h."  Also, “"In the driver's cab 10 or elsewhere in the motor vehicle, a controller 26 can additionally be provided [onboard controller], which can execute the method as disclosed herein.  For this purpose, the control is in particular in communication with the input devices 22, 24 and the device for outputting the request.").
32.	Regarding Claim 21, Brooks (US 20180257682 A1), Rupprecht, and Brooks (US 20180186379 A1) remains as applied above in Claim 17, and further, Brooks (US 20180186379 A1) teaches the alertness monitoring system is further configured to switch between a first mode with a first set of alertness requests and a second mode with a second set of alertness requests that differ from the first set of alertness requests, the second set of alertness requests require a higher degree of associated cognitive processing by the operator than the first set of alertness requests (Brooks (US 20180186379 A1): [0028] "In one embodiment, the alerter system 100 [alertness monitoring system] can change the frequency at which the input requests are provided. This can be accomplished by the alerter system 100 reducing the temporal delay between when successive input requests are generated, thereby causing the input requests to be provided more often. Optionally, the alerter system 100 can change the type of input requests [second set of alertness requests] provided to the operator. For example, the alerter system 100 may increase the volume, pitch, etc., of sounds generated; increase the brightness, intensity, color, etc. of lights generated; change the text or images displayed; increase the magnitude and/or frequency of vibrations generated; or the like. As another example, the alerter system 100 can change a combination of input requests [higher degree associated cognitive processing] that are provided. If the alerter system 100 previously was providing visual input requests [first set of alertness requests], then the alerter system 100 may begin providing visual, audible, and/or haptic requests [first and second sets differ].").
33.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180257682 A1), in view of Rupprecht (EP 3543082 A1), and in further view of Neiswander (US 20180111552 A1).
34.	Regarding Claim 23, Brooks (US 20180257682 A1) and Rupprecht remains as applied above in Claim 1, and further, Rupprecht teaches the controller is further configured to suspend the determined routine for the permissible route segment and, after suspending the determined routine, the controller is further configured to reinstate the determined routine… (Rupprecht: [0018] and [0046] "In a particularly preferred embodiment, the request is carried out as a function of a speed of the motor vehicle and / or the request is only performed from a predetermined speed (e.g. 160 B. 15 km / h or more [reinstate routine]) of the motor vehicle."  Also, “In order not to issue unnecessary requests, for example in a traffic jam or at low speed, it can be provided that the request is only issued from a predetermined speed [permissible route segment to receive suspension requests], for example 15 km / h or 20 km / h."  Note a skilled practitioner would recognize that the controller can reinstate the determined routine (operator alert requests) when the conditions are met (above predetermined speed.).
	Rupprecht fails to explicitly teach the alertness requests would have been generated by the controller according to the determined routine along the permissible route segment if not for the suspension of the determined routine.
	However, in the same field of endeavor, Neiswander teaches the controller is further configured to suspend the determined routine for the permissible route segment and, after suspending the determined routine, the controller is further configured to reinstate the determined routine, wherein the alertness requests would have been generated by the controller according to the determined routine along the permissible route segment if not for the suspension of the determined routine (Neiswander: [0019] and [0046] "The computing device may suspend the user's ability to input to the infotainment system for a certain amount of time when the buffer is depleted, before further interaction is permitted. " Note that the attention module suspends inputs from operator to the interface if the operator needs to pay attention (higher workload).  The interface input is suspended only when the attention buffer is depleted.  Also, "Attention management module 24 determining that the attention buffer is depleted may indicate the user has devoted too much attention to the interface in too short of a time window. In this case, attention management module 24 may suspend user input [suspend determined routine] for a certain amount of time before permitting further interaction, until the attention buffer 50 is restored [configured to reinstate] to a certain level." Note that the use of the interface would be accessible for the routine unless more attention from the operator is needed (which is why there is a suspension requests).).
Brooks (US 20180257682 A1), Rupprecht, and Neiswander are considered to be analogous to the claim invention because they are in the same field of vehicle control and monitoring the operator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks (US 20180257682 A1) to incorporate the teachings of Rupprecht and Neiswander to monitor the operator because combining multiple ways provides the benefit of an aware operator in important situations, which can improve safety of the operator, vehicle, and surroundings.

Response to Arguments
35.	Applicant's arguments filed in the Appeal Brief on 7/22/2022 have been fully considered but they are not persuasive.
36.	Regarding Claim 1, the applicant’s representative argues that “Rupprecht also does not describe, teach, or suggest receiving a suspension request or determining a permissible route in response to the suspension request.” The examiner disagrees. Rupprecht does teach a method for a driver to confirm the attention and to prevent manipulation to the attention requests.  However, the system also responds to the road conditions that are used to determine a permissible route on the road segment in order to not issue any unnecessary requests as explained in [0018] and [0046].  When the requests are stopped because of the speed threshold conditions, the attention requests of Rupprecht are therefore suspended. Using the road conditions to determine a permissible route for suspension to stop the attention request would be equivalent to the controller receiving the suspension request. The controller can stop the alertness requests for the operator based on the determination of the road conditions to determine if there is a reduced likelihood of operator required events occurring. Therefore, Rupprecht teaches a suspension of attention request based on the reduced likelihood of operator required events occurring because the workload/attention of the driver is decreased is traffic jams and at low speed (described in [0018]).  The speed of the vehicle being less than a threshold is equivalent to a reduced likelihood of operator required events because at a reduced speed there is more time to react to a situation, requiring less attention, compared to a speed above the threshold. Also, as explained in [0018], excessive attention [operator required event] is not necessary at low speeds, and therefore there is a reduced likelihood of events occurring.
37.	Regarding Claim 2, the applicant’s representative argues that “the Office Action has not established that the proposed combination describes, teaches, or suggests ‘wherein the controller is further configured to one of or both of: suspend the determined routine for the permissible route segment or announce a suspension of the determined routine for the permissible route segment.’” The examiner disagrees. Rupprecht teaches the controller configured to suspend the determined routine for the permissible route segment.  In [0018] and [0046], Rupprecht teaches that attention requests are only generated above a certain speed threshold so there are no unnecessary requests while the driver may be in a traffic jam.  Therefore, the prevention of the unnecessary requests is equivalent to the suspension of attention requests for the permissible route segment.  Therefore, Rupprecht is able to teach suspending the determined routine (no unnecessary request) for the permissible route segment (below a speed threshold (e.g. while in traffic jam)) when there is a reduced likelihood of operator required events occurring.
38.	Regarding Claim 11, the applicant’s representative argues that “the proposed combination does not describe, teach, or suggest ‘responsive to the suspension request, determining whether the trip includes a permissible route segment for suspending the determined routine.’” The examiner disagrees. Rupprecht does teach a method for a driver to confirm the attention and to prevent manipulation to the attention requests.  However, the system also responds to the road conditions that are used to determine a permissible route on the road segment in order to not issue any unnecessary requests as explained in [0018] and [0046].  When the requests are stopped because of the speed threshold conditions, the attention requests of Rupprecht are therefore suspended. Using the road conditions to determine a permissible route for suspension to stop the attention request would be equivalent to the controller receiving the suspension request. The controller can stop the alertness requests for the operator based on the determination of the road conditions to determine if there is a reduced likelihood of operator required events occurring. Therefore, Rupprecht teaches a suspension of attention request based on the reduced likelihood of operator required events occurring because the workload/attention of the driver is decreased is traffic jams and at low speed (described in [0018]).  The speed of the vehicle being less than a threshold is equivalent to a reduced likelihood of operator required events because at a reduced speed there is more time to react to a situation, requiring less attention, compared to a speed above the threshold. Also, as explained in [0018], excessive attention [operator required event] is not necessary at low speeds, and therefore there is a reduced likelihood of events occurring.
39.	Regarding Claims 12 and 14, the applicant’s representative argues that “the Office Action has not pointed to anything in the cited references that expressly or necessarily describes, teaches, or suggests a controller that suspends a routine and/or announces a suspension of the routine.”  The examiner disagrees. Rupprecht teaches the controller configured to suspend the determined routine for the permissible route segment.  In [0018] and [0046], Rupprecht teaches that attention requests are only generated above a certain speed threshold so there are no unnecessary requests while the driver may be in a traffic jam.  Therefore, the prevention of the unnecessary requests is equivalent to the suspension of attention requests for the permissible route segment.  Therefore, Rupprecht is able to teach suspending the determined routine (no unnecessary request) for the permissible route segment (below a speed threshold (e.g. while in traffic jam)) when there is a reduced likelihood of operator required events occurring.
40.	Regarding Claim 17, the applicants representative argues that “Rupprecht does not describe, teach, or suggest a controller configured to receive a suspension request, as recited in Claim 17.” The examiner disagrees. Rupprecht does teach a method for a driver to confirm the attention and to prevent manipulation to the attention requests.  However, the system also responds to the road conditions that are used to determine a permissible route on the road segment in order to not issue any unnecessary requests as explained in [0018] and [0046].  When the requests are stopped because of the speed threshold conditions, the attention requests of Rupprecht are therefore suspended. Using the road conditions to determine a permissible route for suspension to stop the attention request would be equivalent to the controller receiving the suspension request. The controller can stop the alertness requests for the operator based on the determination of the road conditions to determine if there is a reduced likelihood of operator required events occurring. Therefore, Rupprecht teaches a suspension of attention request based on the reduced likelihood of operator required events occurring because the workload/attention of the driver is decreased is traffic jams and at low speed (described in [0018]).  The speed of the vehicle being less than a threshold is equivalent to a reduced likelihood of operator required events because at a reduced speed there is more time to react to a situation, requiring less attention, compared to a speed above the threshold. Also, as explained in [0018], excessive attention [operator required event] is not necessary at low speeds, and therefore there is a reduced likelihood of events occurring.
Additionally, the request of Rupprecht are alertness request of the present invention.  The suspension request is when the controller does not send unnecessary requests to the operator and are therefore suspended for the predetermined routine.  The attention requests are suspended by the controller based on the speed of the vehicle to determine if it is necessary to issue the alertness requests.  The Office Action mailed 2/16/2022 states that “suspension request” is interpreted as the controller determination to not issue any unnecessary requests (Page 26).
41.	Regarding Claim 19, the applicant’s representative argues “the Office Action has not pointed to anything in the cited references that expressly or necessarily describes, teaches, or suggests a controller that suspends a routine and/or announces a suspension of the routine.”  The examiner disagrees. Rupprecht teaches the controller configured to suspend the determined routine for the permissible route segment.  In [0018] and [0046], Rupprecht teaches that attention requests are only generated above a certain speed threshold so there are no unnecessary requests while the driver may be in a traffic jam.  Therefore, the prevention of the unnecessary requests is equivalent to the suspension of attention requests for the permissible route segment.  Therefore, Rupprecht is able to teach suspending the determined routine (no unnecessary request) for the permissible route segment (below a speed threshold (e.g. while in traffic jam)) when there is a reduced likelihood of operator required events occurring.
42.	Regarding Claim 23, the applicants representative argues “the Office Action has failed to cite anything in the cited references that expressly or necessarily describes, teaches, or suggests ‘after suspending the determined routine, the controller is further configured to reinstate the determined routine’” and “the Office Action summarily concludes that a ‘skilled practitioner would recognize’ such limitations, but wholly fails to point to anything in the cited references to support such a conclusion.” The examiner disagrees. In response to the arguments filed in the Appeal Brief on 7/12/2022, it appears that the applicant is arguing the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was specifically stated in the prior office action mailed 2/16/2022, Rupprecht is used in Claim 23 to teach the suspension of the determined routine for the permissible route segment. However, as stated in the prior action, Rupprecht fails to explicitly teach the alertness request would have been generated by the controller according to the determined routine along the permissible route segment if not for the suspension of the determined routine. Neiswander was used to cure the deficiencies of Ruprecht’s teaching of Claim 23. Neiswander teaches to reinstate the routine in [0019] and [0046] as explained in the Office Action. More specifically, the routine is reinstated when the attention buffer is restored.  Therefore, Neiswander suspended the routine when the buffer is low and reinstates the routine when the buffer is restored.  It would have been obvious to combine the references because it provides the benefit of monitoring a vehicle operator to make sure the operator is attentive and alert in various situations. In conclusion, the combination therefore teaches all the limitations of Claim 23. 
43.	Brooks (US 20180257682 A1), in view of Rupprecht (EP 3543082 A1), and in further view of Neiswander (US 20180111552 A1) and Brooks (US 20180257682 A1), in view of Rupprecht (EP 3543082 A1), and in further view of Brooks (US 20180186379 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
44.	Claims 1-8 and 11-23 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
45.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Prakah-Asante (US 20150317847 A1)
Prakah-Asante (US 20150224998 A1)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663